 1
                                                                      Fl l.ED
 2                                                               IAPR1:~
                                                               : ~ ~ =, K   ~ ~ : ~ - R' :"T CC JR T
 3                                                        -~u-
                                                          ~y
                                                                   ;::i•    ..·-r. -- 0° ,..,, JFl"P.~.
                                                                 ..,_ '' - ~c;-           --~- DEP,UTY
                                                                                                          ·


 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
        UNITED STATES OF AMERICA                  Case No. 18-CR-3307-WQH
 9
                           Plaintiff,             JUDGMENT AND ORDER OF
10                                                DISMISSAL OF INFORMATION
               v.
11
        JOSE ANGEL P ARFILIO,
12
                           Defendant.
13
14
              Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15
              IT IS HEREBY ORDERED that the Information in the above entitled case be
16
        dismissed with prejudice.
17 ..
              IT IS SO ORDERED.
18
19
20
              DATED:      W1A1
21
22                                              ON. WILLIAM Q. If.AYES
                                               United States District Judge
23
24
25
26
27
28
